On Application for Rehearing.
En Banc.
PER CURIAM.
Appellant, in his application for rehearing, complains of our apparent failure to consider his alternate plea for recov*172ery on a quantum meruit or quasi-contract basis. This plea properly addresses itself to proof of services rendered by appellant and the unjust enrichment of the defendant rather than proof of an oral agreement as originally maintained. We are of the opinion that it likewise has no merit. As set forth in our original opinion, appellant failed to establish by a preponderance of ¿he evidence the services allegedly rendered -or the expenses allegedly incurred, or to prove with any certainty that any particular services or expenses could be definitely .attributed to the defendant’s crop. The ■trial judge so found and we find no manifest error in his conclusion.
f All other contentions raised by appellant’s application for rehearing were disposed of in our original opinion.
For the reasons assigned, rehearing is denied.
Rehearing denied.